PRATT, J.,
(concurring.) Defendants concede their negligence, and do not claim that plaintiff was guilty of contributory negligence. The questions of fact were whether the plaintiff took passage intending to pay her fare, and whether she was injured, and to what extent. These were sharply disputed, and the contention of each side was sustained by an abundance of witnesses. The case is pre-eminently one to be decided by the jury. There is no such preponderance of evidence as to call for the interference of the court. There is no question of law that requires discussion. Judgment affirmed, with costs.